Dear Mr. Austin:
You question if river port pilot commissions are subject to audit by the Legislative Auditor. In short, we believe they are subject to audit.
There are several types of pilots:  bar pilots, river port pilots, and steamship pilots. A board of commissioners and examiners exists for each type of pilot.1 The Board of River Port Pilot Commissioners and Examiners is composed of three members, two of which are appointed by the Governor. Its purpose is to regulate pilots, pilot associations, masters, and owners of vessels that navigate Louisiana waters.2
Article 3, Section 11 of the Louisiana Constitution designates you as fiscal advisor to the legislature and authorizes you to perform the duties and functions provided by law that are related to the auditing of the state's fiscal records. You are further empowered by statute to examine, audit, or review the books and accounts of the state treasurer, all public boards, commissions, agencies, departments, political subdivisions of the state, public officials and employees, public retirement systems, municipalities, and all other public or quasi-public agencies or bodies.3 A quasi-public agency is an organization, either not for profit or for profit, created by the state that performs a public purpose.
The question then is whether river port pilot commissions are quasi-public agencies, as defined above, and thus subject to audit. It is our opinion that riverboat pilot commissions are quasi-public agencies and, therefore, subject to audit. The Board of River Port Pilot Commissioners and Examiners was created by the Louisiana Legislature and performs a public purpose. In further support of our opinion we note a prior opinion that concluded a pilot fee commission was a state agency.4
Again, it is our opinion that river port pilot commissions are quasi-public agencies and thus, to the extent that public funds are involved, they are subject to audit.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Received:
  Tina Vicari Grant Assistant Attorney  General
1 La.R.S. 34:941 — 1127
2 La.R.S. 34:1072
3 La.R.S. 24:513
4 Attorney General Opinion No. 97-216